Title: Burbank’s Release: 28 June 1773
From: Burbank, Silas
To: 


       Whereas Richard King Esq. hath released me from Gaol where I have been sometime confined by having my body attached by a writ of Trespass in which the said Richard is Plaintiff, and John Stewart myself and others defendants at my request in consideration there­of and of five shillings paid me by said Richard I do hereby release unto the said Richard all cause of action whatsoever I have or may have against the said Richard on account of having my body attached and imprisoned as aforesaid.
       
        In witness whereof I have hereunto set my hand and Seal this twenty eighth day of June in the eleventh Year of his Majesty’s Reign, An. Dom. 1773.Test.Theo. Parsons
        Silas Burbank
       
      